                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.

      PLAINTIFFS’ REPLY TO PENNSYLVANIA DEFENDANT’S RESPONSE TO
                      PLAINTIFFS’ MOTION TO AMEND


        Plaintiffs, by and through counsel, submit their Reply to Pennsylvania’s Opposition [Doc.

59] to Plaintiffs’ Motion for Leave to Amend [Doc. 48], and state as follows:

                                    I.      INTRODUCTION

        Plaintiffs seek the first amendment of their Complaint, filed on December 22, 2020 [Doc.

1]. the State of Pennsylvania (Pennsylvania) challenges Plaintiffs’ right to assert their claims

against the individual Defendants Tom Wolf (Wolf)and Kathy Boockvar (Boockvar), and for

automatic substitution of Veronica Degraffenreid (Veronica), in her official capacity.

Pennsylvania has not responded to inquiries if it shall be representing the interests of Boockvar,

who remains outside the jurisdiction of this Court. Pennsylvania asserts that Plaintiffs claims are

frivolous and long settled, however, limited cases have been decided on the merits as a condition

precedent to asserting res judicata or issue preclusion. Plaintiffs have satisfied their fundamental

pleading requirements to establish a redressable injury, a completed violation of a constitutional

right, which is traceable to the actions of the individual Defendants and must be allowed to

proceed.

                                                 1
          II.     PLAINTIFFS’ AMENDMENT SHOULD BE FREELY GRANTED

         Fed. R. Civ. P. 15(a)(2) provides that “a party may amend its pleading [with] the court’s

leave” and that “[t]he court should freely give leave when justice so requires.”

         As determined by the Supreme Court, Rule 15(a) declares that leave to amend shall be

freely given when justice so requires. Foman v. Davis, 371 U.S. 178, 182 (1962). “[T]his

mandate is to be heeded.” [emphasis added] Id.

         If the underlying facts or circumstances relied upon by a plaintiff may be a proper
         subject of relief, he ought to be afforded an opportunity to test his claim on the
         merits.

Id.

         Pennsylvania’s sole argument in opposition to the Amendment pursuant to Fed. R. Civ.

P. 15 authorities, centers around the argument that it is “futile,” which appears to allege that

Plaintiffs can prove no set of facts that entitle them to relief under a summary judgment standard.

Conley v. Gibson, 355 U.S. 41, 45-46 (1957); Meade v. Grubbs, 841 F. 2d 1147, 1148 (10th Cir.

1989).

         At this stage in the litigation, federal notice pleading, the Court’s review of the

sufficiency of the Amended Complaint must presume all of plaintiff's factual allegations are true

and construe them in the light most favorable to the Plaintiff. Scheuer v. Rhodes, 416 U.S. 232,

236 (1974); Morgan v. City of Rawlins, 792 F. 2d 975, 978 (10th Cir. 1986). However, if matters

outside the pleadings are considered by the court, Fed.R.Civ.P. 12(b)(6) motion is treated as a

motion for summary judgment and disposed of pursuant to Fed.R.Civ.P. 56 and 12(b)(6). Reed v

Dunham, 893 F.2d 285, 287 (10th Cir. 1990).

         Pennsylvania’s opinion of other election litigation matters is not relevant without denial

or rebuttal Affidavits from parties with first-hand knowledge. Statements of counsel in their



                                                   2
briefs or argument while enlightening to the Court are not sufficient for purposes of granting a

motion to dismiss or summary judgment. Trinsey v. Pagliaro, 229 F. Supp. 647, 649 (1964).

           III.    WOLF AND BOOCKVAR HAVE SUFFICIENT CONTACTS

       The Defendants, Mr. Wolf and Ms. Boockvar, have each been sued their individual

capacity. Comp. ¶¶ 23-24. “A suit against an official in his personal capacity is a suit against a

person acting under color of law.” Tanzin v. Tanvir, 141 S.Ct. 486, 491 (2020). “The phrase

“persons acting under color of law” draws on one of the most well-known civil rights statutes: 42

U.S.C. § 1983.” Id. As the Supreme Court affirmed, twelve days before the complaint was filed:

       That statute applies to ‘person[s] ... under color of any statute,’ and this Court has
       long interpreted it to permit suits against officials in their individual capacities.

Id.

       The plain language of § 1983 reads:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to be
       subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.

       Here, the Defendants are persons under the statute that violated the rights of many

citizens of the United States, in Pennsylvania, Colorado, and every other state in the Union.

       Knowingly violating the rights of voters in a Presidential election has far reaching

consequences, that effect every registered voter, including the Plaintiffs. “The law of the forum

state and constitutional due process limitations govern personal jurisdiction in federal court.” Old

Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017). “Colorado’s long-

arm statute, Colo.Rev.Stat. § 13-1-124, extends jurisdiction to the Constitutions full extent.” Id.

With that, due process “requires both that the defendant ‘purposefully established minimum



                                                 3
contacts within the forum State’ and the ‘assertion of personal jurisdiction would comport with

‘fair play and substantial justice.’” Id. at 903 (quoting Burger King Corp. v. Rudzewicz, 471 U.S.

462, 476 (1985). Depending “on their relationship to the plaintiff’s cause of action, an out-of-

state defendant’s contacts with the forum state may give rise to either general (all-purpose)

jurisdiction or specific (case-linked) jurisdiction.” Id.

        Specific jurisdiction means that a court may exercise jurisdiction over an out-of-state

party only if the cause of action relates to the party’s contacts with forum state.” Id. at 904.

Specific jurisdiction calls for a two-step inquiry: (a) whether the plaintiff has shown that the

defendant has minimum contacts with the forum state; and, if so, (b) whether the defendant has

presented a ‘compelling case that the presence of some other considerations would render

jurisdiction unreasonable.” Id. at 904 (quoting Burger King Corp., 471 U.S. at 475).

        Two weeks ago, the Supreme Court held the connection between the plaintiffs’ claims

and a car manufacturer’s activities in the forum State was close enough to support specific

jurisdiction. Ford Motor Co. v. Montana Eighth Judicial District Court, 592 U.S.___,___(2021).

        There, the Supreme Court reaffirmed several general principles of law, which include that

a plaintiffs’ claims “must arise out of or relate to the defendant’s contacts” with the forum. Id. at

slip op., at 2 (quoting Bristol-Myers Squibb v Superior Ct. of CA, 582 U.S.___(2017) (slip op., at

5)).

        Here, both Mr. Wolf and Ms. Boockvar, were responsible for the certification of

Pennsylvania’s election, and made changes to Pennsylvania election laws as outlined with

specificity in the Plaintiffs’ Amended Complaint. Doc. 48, Attach 1 ¶¶ 527-587. Accordingly,

both Mr. Wolf and Ms. Boockvar violated their respective oaths of office when they certified the




                                                   4
election. With that, these Defendants’ knew that their acts would affect the voting rights of every

person eligible to vote in the United States, including Colorado, and which include the Plaintiffs.

       All qualified voters have a constitutionally protected right to vote. Ex parte Yarbrough,

110 U.S. 651 (1884). It is “as equally unquestionable that the right to have one’s vote counted is

as open to protection…as the right to put a ballot in a box.” United States v. Mosley, 238 U.S.

383, 386 (1915). Beyond that, “in the context of a Presidential election,” which ultimately

touches upon all of the people’s rights, unconstitutional state actions “implicate a uniquely

important national interest.” Anderson v. Celebrezze, 460 U.S. 780, 794-795 (1983). There is a

“pervasive national interest in the selection of candidates for national office, and this national

interest is greater than any interest of an individual State.” Cousins v. Wigoda, 419 U.S. 477, 490

(1975) (emphasis added).

       Importantly, the impact of the votes cast in each State is affected by the votes cast for the

various candidates in other States. Anderson, 460 U.S. at 795. The “primary concern is not the

interest of candidate Anderson, but rather, the interests of the voters who chose to associate

together…” Id. at 788 (emphasis added). In Anderson, the Supreme Court recognized:

       [A]s a practical matter, there must be a substantial regulation of elections if they
       are to be fair and honest and if some sort of order, rather than chaos, is to
       accompany the democratic processes.” To achieve these necessary objectives,
       States have enacted comprehensive and sometimes complex election codes. Each
       provision of these schemes, whether it governs the registration and qualifications
       of voters, the selection and eligibility of candidates, or the voting process itself,
       inevitably affects — at least to some degree — the individual’s right to vote and
       his right to associate with others for political ends.

Id. at 788 (quoting Storer v. Brown, 415 U. S. 724, 730 (1974)) (emphasis added).

       Further, this class action suit was filed in Colorado as it also relates to the business

activities of Co-Defendants, Dominion Voting Systems, Inc. (Dominion), Facebook, Inc.




                                                  5
(Facebook), and Center for Technology and Civic Life (CTCL), all of whom have significate

contacts in Colorado, and the 2020 Presidential election in Georgia. See Doc. 48 Attach. 1.

        IV.     PLAINTIFFS HAVE SUFFICIENTLY ESTABLISHED STANDING

       A Section 1983 claim requires a plaintiff to show both the existence of a federally

protected right and the deprivation of that right by a person acting under color of state law. 42

U.S.C. § 1983; Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 924 (1982). Plaintiffs have

satisfied their fundamental pleading burden of establishing their right to proceed with a claim

against the Pennsylvania Defendants:

       To demonstrate standing, the plaintiff must not only establish an injury that is
       fairly traceable to the challenged conduct, but must also seek a remedy that
       redresses that injury.

Uzuegbunam v. Preczewski, 592 U.S. ____ (2021). Plaintiffs sufficiently alleged their claims:

       At the pleading stage, general factual allegations of injury resulting from the
       defendant’s conduct may suffice, for on a motion to dismiss we “presum[e] that
       general allegations embrace those specific facts that are necessary to support the
       claim.”

       Lujan v Defenders of Wildlife, 504 U.S. 555, 561 (1992) (quoting Lujan v. National

Wildlife Federation, 497 U.S. 883, 889 (1990)). F.R.C.P. 15(a)(2) provides that “a party may

amend its pleading [with] the court’s leave” and that “[t]he court should freely give leave when

justice so requires.”

       As determined by the Supreme Court, F.R.C.P. 15(a) declares that leave to amend shall

be freely given when justice so requires. Foman v. Davis, 371 U.S. 178, 182 (1962). “[T]his

mandate is to be heeded.” Id. (emphasis added).

       If the underlying facts or circumstances relied upon by a plaintiff may be a proper
       subject of relief, he ought to be afforded an opportunity to test his claim on the
       merits. In the absence of any apparent or declared reason—such as undue delay,
       bad faith or dilatory motive on the part of the movant, repeated failure to cure
       deficiencies by amendments previously allowed, undue prejudice to the opposing

                                                  6
       party by virtue of allowance of the amendment, futility of amendment, etc.—the
       leave sought should, as the rules require, be ‘freely given. Of course, the grant or
       denial of an opportunity to amend is within the discretion of the District Court,
       but outright refusal to grant the leave without any justifying reason appearing for
       the denial is not an exercise of discretion; it is merely abuse of that discretion and
       inconsistent with the spirit of the Federal Rules.

Id.

       A.      PLAINTIFFS HAVE SUFFERED AN INJURY IN FACT

       Plaintiffs have alleged violations of their constitutional rights, as more fully outlined in

their First Amended Complaint. [Doc. 48, Attachment 1.] Cognizable injuries are:

       [a]n “injury in fact”—an invasion of a legally protected interest which is (a)
       concrete and particularized; and (b) “actual or imminent, not ‘conjectural’ or
       hypothetical.’”

Defenders of Wildlife, 504 U.S. at 561 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155

(1990)) (internal citations omitted).

Importantly, every member of the class has each suffered this injury, separate and distinct from

members of the public:

       [T]he “injury in fact” test requires more than an injury to a cognizable interest. It
       requires that the party seeking review be himself among the injured.

Id. (quoting Sierra Club v. Morton, 405 U.S. at 734-735).

       B.      A CONSTITUTIONAL INFRINGEMENT IS AN INJURY IN FACT

       In Uzuegbunam, the Supreme Court clarified that suffering a violation of a constitutional

right is an injury in fact, and clarified that nominal damages are sufficient to redress that injury:

       To satisfy the “‘irreducible constitutional minimum’” of Article III standing, a
       plaintiff must not only establish (1) an injury in fact (2) that is fairly traceable to
       the challenged conduct, but he must also seek (3) a remedy that is likely to redress
       that injury. There is no dispute that Uzuegbunam has established the first two
       elements.

Id. (citing Spokeo, Inc. v. Robins, 578 U. S. 330, 338 (2016); and Gill v. Whitford, 585 U. S. ___
(2018) (slip op., at 13-14)) (emphasis added).

                                                  7
Regarding the history of a violation of a right satisfying an injury in fact, the Court noted:

        An early case about voting rights effectively illustrates this common-law
        understanding. Faced with a suit pleading denial of the right to vote, the court
        rejected the plaintiff’s claim because, among other reasons, the plaintiff had not
        established actual damages. Dissenting, Lord Holt argued that the common law
        inferred damages whenever a legal right was violated. Observing that the law
        recognized “not merely pecuniary” injury but also “personal injury,” Lord Holt
        stated that “every injury imports a damage” and that a plaintiff could always
        obtain damages even if he “does not lose a penny by reason of the [violation].”
        Although Lord Holt was in the minority, the House of Lords overturned the
        majority decision, thus validating Lord Holt’s position, and this principle “laid
        down . . . by Lord Holt” was followed “in many subsequent cases.”

Id. (internal citations omitted).

        C.      PLAINTIFFS’ INJURIES ARE NOT GENERAL GRIEVANCES

        Plaintiffs have not simply claimed general grievances because not all members of the

public possessed the right to vote in the Election. Only those who had met minimum eligibility

qualifications, and had properly completed a legislatively proscribed registration process,

possessed the right, and could legally vote. Instead, this case is “simply a case where concrete

injury has been suffered by many persons, as in mass fraud or mass tort situations.” Defenders of

Wildlife, 504 U.S. at 561. This is “a case where plaintiffs are seeking to enforce a procedural

requirement the disregard of which [did] impair a separate concrete interest of theirs.” Id.

        Plaintiffs’ qualified voting rights are not merely “public rights that have been

legislatively pronounced to belong to each individual who forms part of the public.” Id.

                   V.      PLAINTIFFS’ CLAIMS ARE NOT PRECLUDED

        Although Defendants hold reliance on several prior election related cases, no prior case

involved the same parties, same claims, or sought the same remedies, and no prior case involved

a determination of the case on its merits.




                                                  8
       VI.     PENNSYLVANIA DEFENDANTS CANNOT DISPUTE ITS STATE
               ACTION

       Defendants Wolf and Boockvar were undeniably acting under color of law when they

committed violations of Plaintiffs’ civil rights. Accordingly, they can be held personally liable.

       VII.    PLAINTIFFS HAVE SUFFICIENTLY PLEAD CIVIL RICO CLAIMS

       Plaintiffs’ Amended Complaint has sufficiently pleaded civil RICO violations by

Defendants. Defendants challenge Plaintiffs pleading by alleging it did not plead damage to their

business or property. But it should be self-evident that a person’s vote has at least an intellectual

property interest. Further, the ballot is the physical manifestation of a person’s vote, containing

the registered voter’s identification, delivered in-person or by mail. In fact, ballots were counted

in the Election, not “votes.”

                                      VIII. CONCLUSION

       For the above reasons, Plaintiffs respectfully request that this Court grant its Motion to

Amend.

       Respectfully submitted this 8th day of April, 2021.

       PLAINTIFFS COUNSEL:


       By: s/Ernest J. Walker                          By:    s/ Gary D. Fielder
       Ernest J. Walker (MI P58635)                           Gary D. Fielder (CO 19757)
       ERNEST J. WALKER LAW OFFICE                            LAW OFFICE OF GARY FIELDER
       1444 Stuart St.                                        1444 Stuart St.
       Denver, CO 80204                                       Denver, CO 80204
       (720) 306-0007                                         (720) 306-0007
       ernestjwalker@gmail.com                                gary@fielderlaw.net




                                                  9
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 8, 2021, a copy of the foregoing document
was electronically filed with the Court using the CM/ECF system which will send notification of
such filing to all counsel of record.

s/Gary D. Fielder
Gary D. Fielder, Esq.
Law Office of Gary Fielder
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net




                                               10
